Citation Nr: 1214323	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in St. Louis, Missouri. 

In a decision dated in January 2011, the Board denied the Veteran's claim for a TDIU.  Following the Board's January 2011 decision, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in September 2011, the Court granted a joint motion for remand for further explanation of reasons and bases.   

Subsequent to the Board's January 2011 decision, the Veteran submitted additional evidence including a private physician's letter dated in April 2011 which indicated that the Veteran was medically unable to continue working due to his significant problems with his extremities.  The Veteran did not include a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, as the Board is granting the claim, he is not prejudiced by the Board's review.  Additionally, in December 2011, the Veteran submitted additional evidence, with a waiver of review by the AOJ.   

In a statement dated in June 2011, the Veteran, through his representative, raised a claim for increased ratings for peripheral neuropathy of the lower extremities.  The issue is referred to the RO for appropriate consideration and development.

Additionally, the Board notes that the Veteran was previously represented by the Veterans of Foreign Wars of the United States (VFW) prior to his appeal to the Court.  


FINDINGS OF FACT

1.  The Veteran is service-connected for the following: diabetes mellitus type 2 (20 percent), coronary artery disease (60 percent), hypertension (10 percent), peripheral neuropathy of the right lower extremity (10 percent), and peripheral neuropathy of the left lower extremity (10 percent), which results in an 80 percent combined evaluation. 

2.  The Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

Where a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).
 
In the present case, the Veteran is service-connected for diabetes mellitus type 2 (20 percent), coronary artery disease (60 percent), hypertension (10 percent), peripheral neuropathy of the right lower extremity (10 percent), and peripheral neuropathy of the left lower extremity (10 percent).  His combined disability rating is 80 percent.  He meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) (2011) for consideration of TDIU.  However, for a grant of TDIU there must also be evidence that he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

In other words, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  For the following reasons, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  

Weighing in favor the Veteran's claim is an April 2011 report from a private neurologist, Dr. G.M., submitted subsequent to the Board's denial of TDIU in January 2011.  Dr. G.M. found that the Veteran has significant problems with his arms and legs and is medically unable to continue working.  Dr. G.M.'s opinion followed a thorough examination regarding the Veteran's service-connected peripheral neuropathy of the upper and lower extremities.  The Board observes that Dr. G.M. treats the Veteran on an annual basis.  No rationale was provided.  However, Dr. G.M. indicated that he had reviewed prior treatment records and he also obtained a history from the Veteran.  

Weighing against the Veteran's claim is a July 2008 VA examination report.  As noted in the January 2011 Board decision, the examiner essentially determined that the Veteran's service connected would have an adverse effect on his ability to perform physical labor but that he could still work in a sedentary work environment.  Specifically, the VA examiner opined that diabetes mellitus type 2 would have no impact on his employability in a sedentary or physical capacity; coronary artery disease would have no impact on his employability in a sedentary or physical capacity; hypertension would not prohibit sedentary employment even although a high stress environment would be expected to elevate his blood pressure; hypertension would have no impact on his physical employability; peripheral neuropathy of the bilateral lower extremities would have no impact on his ability to perform sedentary employment.  Even though a high stress environment would be expected to elevate his blood pressure, the examiner concluded that hypertension would have no impact on his physical employability.

That said, the Board finds no adequate basis to reject the competent medical evidence and the private medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  A TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


